IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ERIC MUMAW,                                   : No. 87 MM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
SCHUYLKILL COUNTY COURT OF                    :
COMMON PLEAS,                                 :
                                              :
                    Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for Leave to File Response are DENIED.